PER CURIAM.
Appellant, Nestor Rojas, appeals the trial court’s dismissal of a petition for writ of habeas corpus which alleged Tomoka Correctional Facility treated Appellant cruelly and inhumanly. Appellant argues the trial court erred by dismissing the petition as moot when Appellant was transferred to another correctional institution.
*819Appellant was convicted of various sex offenses in Citrus County and was sentenced to sixty months incarceration. Appellant filled a habeas petition with the Florida Supreme Court, which referred the matter to the Volusia County Circuit Court. The Florida Department of Corrections responded by a motion to dismiss alleging Appellant’s petition was moot because Appellant had been transferred to Martin Correctional Institution.
The trial court properly dismissed the action because it was moot. See Godwin v. State, 593 So.2d 211, 212 (Fla.1992) (“A case is ‘moot’ when it presents no actual controversy or when the issues have ceased to exist.”); Martinez v. Singletary, 691 So.2d 587, 538 (Fla. 1st DCA 1997) (“Generally, an inmate’s grievance regarding the conditions of his confinement at a certain institution becomes moot upon his transfer to another facility.”).
AFFIRMED.
PALMER and EVANDER, JJ., and HARRIS, C.M., Senior Judge, concur.